Reed, J.
— The evidence given on the trial established the following state of facts : Prior to January, 1883, C. L. Finley executed to Hibberd, Spencer & Bartlett a chattel mortgage, covering a stock of merchandise then owned by him. Plaintiff acquired the mortgage, and, in a proceeding to foreclose it, he became the purchaser of a portion of the stock. He subsequently permitted his brother Archie Maxwell and Finley to engage in the business of selling the goods thus purchased at retail. They placed the stock in a building owned by plaintiff, and from time to time added to it, by purchases made in their own name and on their own credit. After having carried on the business in that way for more than a year, they exchanged the stock for a tract of land, which was conveyed to plaintiff. Finley took possession of the land, and occupied it for one year, making certain improvements upon it, but it was not *33shown under what arrangement that was done. The land was subsequently exchanged for the stock of goods in question, plaintiff’s brother acting for him in that transaction; he being a resident of another state. Finley took possession of the stock, and engaged in the business of selling the goods, and was in possession when defendant made the levy. One of the grounds of the motion for a new trial was that the verdict was not supported by the evidence. We are of the opinion that the motion should have been sustained on that ground. There can be no question, under the evidence, but that Finley & Maxwell were joint owners with plaintiff of the stock which was traded for the land. The goods purchased by them, and added to the stock, were commingled with it; and the stock, as thus made up, constituted the only consideration paid for the land. As they paid part of that consideration, they acquired an equitable interest in it. The fact that the title was conveyed to plaintiff is immaterial; for in equity he held the title in trust for himseif and his co-tenants. They consented to the exchange of the land for the property 'in question, and, by reason of that fact, they acquired an interest in that property. It constituted the consideration paid for the goods, and it was not claimed that they were compensated in any other manner for their interest in it. Clearly, then, plaintiff owned but an undivided interest in the property. True, he testified in a general way that he was the owner of the whole of it; but that was matter merely of conclusion, and the facts and circumstances show clearly that his claim in that regard is not well founded ; but he sued for, and by the verdict and judgment recovered, the value of the whole of the property. The other questions argued by counsel relate merely to the conduct of the trial, and need not be considered.
Reversed.